PER CURIAM.
We awarded an appeal in this case to review a judgment of the Court of Appeals of Virginia which held that an employee’s workers’ compensation claim is barred by the two-year statute of limitations contained in Code § 65.2-406(A)(5) because the employee became aware more than two years before his death and before his estate filed a claim with the Workers’ Compensation Commission for death benefits that he suffered from an occupational disease. City of Alexandria v. Cronin, 20 Va. App. 503, 458 S.E.2d 314 (1995).
For the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment entered below.

Affirmed.